        Case 1:18-cv-00681-RJL Document 256-1 Filed 09/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                              Defendants.


        DECLARATION OF MERYL C. GOVERNSKI IN SUPPORT OF
  PLAINTIFF’S OPPOSITION TO DEFENDANT COUCH’S PURPORTED CROSS
  MOTION FOR LEAVE TO FILE AN ANSWER, AFFIRMATIVE DEFENSES, AND
                          COUNTERCLAIM

I, Meryl C. Governski, declare under penalty of perjury that the foregoing is true and correct:

       1.      I am counsel for Plaintiff Aaron Rich. This Declaration is based on my personal

knowledge and upon information provided to me in my official capacity.

       2.      Attached as Exhibit A to this Declaration is a true and correct copy of a document

produced in this litigation by Plaintiff, bearing bates stamp RICH0003933, which is designated

Highly Confidential – Attorneys’ Eyes Only.

       3.      Attached as Exhibit B to this Declaration is a true and correct copy of a document

produced in this litigation by Plaintiff, bearing bates stamp RICH0003874, which is designated

Highly Confidential – Attorneys’ Eyes Only.

       4.      Attached as Exhibit C to this Declaration is a true and correct copy of a document

produced in this litigation by Plaintiff, bearing bates stamp RICH0003838, which is designated

Highly Confidential – Attorneys’ Eyes Only.



                                                 1
       Case 1:18-cv-00681-RJL Document 256-1 Filed 09/23/20 Page 2 of 2




       5.     Plaintiff’s counsel produced documents to defendants on a rolling basis between

November 15, 2019 and April 6, 2020. On August 11, 2020, counsel for Defendant Couch sent

Plaintiff’s counsel an email identifying a list of documents (identified by bates numbers) in

connection with Defendant Couch’s motion for leave to file an answer, affirmative defenses, and

a counterclaim. The documents ranged from bates number RICH0001350 to RICH0003243.

Plaintiff produced all of the documents in those bates ranges between December 24, 2019, and

January 13, 2020. Exhibits A–C, which are the subject of this Declaration, were produced on

February 21, 2020.



Executed: September 23, 2020


                                                   /s/ Meryl C. Governski
                                                   MERYL C. GOVERNSKI
                                                   D.C. Bar No. 1023549
                                                   WILLKIE FARR & GALLAGHER LLP
                                                   1875 K Street NW, Washington, DC 20006
                                                   Tel: (202) 303-1442 / Fax: (202) 303-2000




                                              2
